Exhibit 10.2

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”), effective as of December 15, 2014, by
and between PGT Industries, Inc., a Florida corporation (“PGT”), and Cardinal LG
Company, a Wisconsin corporation (“Supplier”).

 

  1. Term. This Agreement shall be effective from December 15, 2014 until
December 31, 2017 (the “Term”). This Agreement shall be effective and supersede
any prior agreement when signed by authorized personnel for each party.

 

  2. Definitions.

 

  a. “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement, dated the date hereof, by and between the parties hereto,
substantially in the form attached as Schedule A.

 

  b. “Acceptance” shall mean the point in time when Products are accepted by
PGT, at its Nokomis Plant or Miami Plant. Acceptance shall be deemed to occur if
PGT does not reject Products as nonconforming within a reasonable period of time
after receipt of the Products at either the Nokomis Plant (defined below) or the
Miami Plant (defined below), as the case may be.

 

  c. “Price” shall mean the Supplier’s selling prices of the Products as set out
on Schedule B at the F.O.B. point.

 

  d. “Material Certificate” shall mean documentation confirming adherence to
material Specifications (defined below).

 

  e. “Material Safety Data Sheet” shall mean documentation in conformance to
OSHA requirements that shall provide detailed information on each hazardous
chemical, including its potential hazardous effects, its physical and chemical
characteristics, and recommendations for appropriate protective measures.

 

  f. “Miami Plant” shall mean PGT’s place of business located at 10100 NW 25th
Street, Miami, FL 33172

 

  g. “Nokomis Plant” shall mean PGT’s place of business located at 1070
Technology Drive, Nokomis, FL 34275.

 

  h. “Products” shall mean goods produced by Supplier and purchased by PGT, as
contemplated by this Agreement and listed on Schedule B.

 

- 1 -



--------------------------------------------------------------------------------

  i. “Specifications” shall mean the agreed specifications for the Products set
forth on Schedule C.

 

  3. Representations and Warranties.

 

  a. The only representations and/or warranties Supplier makes concerning the
Products sold by such Supplier are set out in this Section 3 and the express
limited warranties attached as Schedule D (the “Express Limited Warranties”).

 

  b. Supplier warrants that at the time of delivery the Products will conform to
the Specifications. PGT shall have the right to reject nonconforming Products
prior to acceptance. As to any Products that PGT rightfully rejects or
justifiably revokes Acceptance, PGT’s sole and exclusive remedies will be as
follows:

 

  i. PGT will return non-conforming Products to Supplier at Supplier’s expense.
PGT shall use commercially reasonable efforts to mitigate the expense, and

 

  ii. At PGT’s election, Supplier shall replace such non-conforming Products
with Products conforming to the Specifications or reimburse PGT for the cost of
the Product.

 

  c. Supplier represents and warrants that, upon transfer of ownership at the
F.O.B. point, Supplier shall pass to PGT, and PGT shall receive, good and
marketable title to such Products, free and clear of all liens, claims, security
interests pledges, charges, mortgages, deeds of trusts, options, or other
encumbrances of any kind.

 

  d. Should another supplier demonstrate a new technology which yields Products
of superior quality, throughput, performance or lower price to PGT during the
Term, PGT may notify Supplier in writing of such technology and request that
Supplier replicate such technology to the advantage of PGT, provided such
replication would not violate any proprietary rights of any other party and
provided that Supplier agrees to do so on terms mutually agreeable to PGT and
Supplier, including revisions to pricing acceptable to both parties. Written
notification to Supplier shall be accompanied by whatever information is
available to PGT regarding such technology which is not proprietary to PGT or
any other party and which PGT is not prohibited from disclosing so that Supplier
can evaluate the viability of the proposal. Subject to the mutual agreement of
the parties as provided above, Supplier shall have ninety (90) days after
receipt of notice to make the Products competitive. If Supplier does not or is
unable to make the Products competitive within such period, PGT may terminate
this Agreement by notice to Supplier effective at the end of such period.

 

- 2 -



--------------------------------------------------------------------------------

  e. Each party represents, warrants and covenants that: (i) it is and shall be
at all times a legal entity validly existing under the laws of its jurisdiction
with the corporate or other power to own all of its properties and assets and to
carry on its business as it is currently being conducted; (ii) it has the
corporate or other power to execute and deliver this Agreement and to perform
its obligations hereunder; (iii) its officer or other representative executing
this Agreement is duly authorized to execute and deliver this Agreement on its
behalf, and no further corporate or other proceedings are necessary with respect
thereto; (iv) it is not required, in connection with execution and delivery of
this Agreement or the performance of its obligations hereunder, to obtain the
consent of any third party; and (v) the execution and delivery of this Agreement
and performance of its obligations hereunder do not (A) violate any provision of
its articles of incorporation or by-laws or equivalent organizational documents
as currently in effect, or (B) conflict with, result in a breach of, constitute
a default under (or an event which, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any lien upon any of its properties or assets under, or create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under, any contract to which it is a party or by which any of its
properties or assets are bound.

 

  4. Pricing and Payment.

 

  a. The prices for the Products are set forth on Schedule B. In addition to the
prices, PGT shall pay energy and freight fuel surcharges as set forth on
Schedule B. There shall be no changes in the terms and conditions of sale,
including pricing, except as the parties agree in writing.

 

  b. Control of Supplier’s material costs, including but not limited to labor
and overhead, are Supplier’s responsibility.

 

  c. The parties agree that productivity and quality improvements should be
continuous elements of this Agreement. Any changes in the terms and conditions
of sale, including pricing, shall only be as the parties agree in writing.

 

- 3 -



--------------------------------------------------------------------------------

  d. Invoices shall be rendered separately for each delivery and purchase order
and shall include PGT’s part number, quantity ordered, quantity shipped, unit
price, and extended value. Invoices shall be provided to PGT via electronic
transmission or fax within 24 hours of the invoice date.

 

  e. Except for the energy and freight fuel surcharges as set forth on Schedule
B, no additional surcharges, packaging, loading, handling fees or additional
charges of any kind will be paid by PGT without prior written agreement from the
Director of Strategic Purchasing.

 

  f. Payment terms shall be 2% 10th and 25th, net 30 days calculated from the
date of the invoice.

 

  5. Purchase Orders.

 

  a. During the Term, PGT shall purchase the quantities of Products set forth on
Schedule B. PGT shall order Products from Supplier pursuant to and in accordance
with separate PGT standard purchase orders or other related documentation
(collectively, the ’’Purchase Orders”). Such Purchase Orders shall specify
quantities of the Products, shipping instructions, delivery date(s), and
detailed instructions for the delivery of the Products (with release schedules,
delivery orders or equivalent notices) and no other terms or conditions. Upon a
Purchase Order being executed by the parties, the provisions of such Purchase
Order respecting quantities of the Products, shipping instructions, delivery
date(s), and detailed instructions for the delivery of the Products (with
release schedules, delivery orders or equivalent notices) shall be binding upon
Supplier and PGT and shall be deemed to constitute a part of this Agreement as
if fully set forth herein. No term or condition of any Purchase Order submitted
by PGT will become part of this Agreement unless an authorized officer of
Supplier agrees to such other term or condition as an amendment to this
Agreement. No term or condition of any Purchase Order acceptance or
acknowledgment submitted by Supplier will become part of this Agreement unless
an authorized officer of PGT agrees to such other term or condition as an
amendment to this Agreement.

 

  b. Each proposed Purchase Order shall contain specific instructions regarding
whether the shipment is to be delivered to the Nokomis Plant or the Miami Plant.
PGT shall provide detailed instructions for the delivery of the Products (with
release schedules, delivery orders or equivalent notices).

 

- 4 -



--------------------------------------------------------------------------------

  c. Supplier will confirm every Purchase Order it desires to accept in writing
to PGT within two business days of receipt of such Purchase Order.

 

  d. Products shipped in excess of the quantity indicated in an accepted
Purchase Order, subject to Supplier’s customary practices, may be returned at
the Supplier’s expense. For example, Supplier customarily ships cut sizes and
some stocked items with a + - 5% glass quantity tolerance.

 

  e. Supplier will keep an agreed reserve supply of Products to reduce lead
times, which shall be stored at Supplier’s Mooresville plant and be reviewed
periodically by the parties. In the event of any termination of this Agreement,
PGT shall purchase all of such agreed reserve supply of Products at the prices
for the Products set forth on Schedule B.

 

  f. For planning purposes, a purchase forecast will be provided by PGT to
Supplier concerning one or more of the Products, in such detail as may be
reasonably requested by Supplier, in which PGT will estimate its annual volume
of Product purchases. Any quantity estimates or purchase forecasts provided by
PGT are for Supplier’s planning purposes only and do not constitute an order for
material or Products.

 

  g. From time to time, PGT and Supplier may negotiate and agree upon the terms
of “special orders.” Such special orders may be on terms and conditions,
including pricing, different than the terms and conditions set out in this
Agreement. The terms and conditions of this Agreement shall control any such
special order except to the extent expressly provided in a written special order
signed by an authorized officer of each of the parties.

 

  6. Delivery.

 

  a. The Products shall be delivered as specified on an accepted Purchase Order.

 

  b. With each shipment of Products, Supplier will deliver a packing list
containing the following information:

 

  i. Purchase order number

 

  ii. PGT part number

 

  iii. Quantity ordered/Quantity shipped

 

  iv. Material Certificate, as may be agreed in writing

 

  v. Material Safety Data Sheet, when requested by PGT

 

- 5 -



--------------------------------------------------------------------------------

  c. Lead times shall be as set forth on Schedule B.

 

  d. Complete on-time deliveries are a critical element of this Agreement.
Supplier understands that costs associated with late deliveries to PGT may be
substantial.

 

  e. In Purchase Orders, PGT shall specify whether Products are to be picked up
by PGT or shipped by Supplier via third party carrier. Products picked up by PGT
shall be F.O.B. Supplier’s dock. Products shipped via third party carrier shall
be F.O.B. either the Nokomis Plant or the Miami Plant, as the relevant delivery
instructions may specify. As applicable, Supplier will arrange for and pay the
third carrier, but will then invoice PGT for the cost of freight. PGT will pay
the cost of freight shipped via third party carrier in addition to the price of
the Products. Risk of loss will pass at the F.O.B. point. Certain other
applicable terms respecting freight are set forth in Schedule B.

 

  7. Certification and Quality Assurance. Supplier has met PGT’s initial quality
certification requirements. However, Supplier acknowledges that PGT may, from
time to time, ask Supplier to participate in Quality Assurance evaluations. Upon
PGT’s request, Supplier shall provide PGT with Supplier’s Quality Assurance
Manual, if any. Periodic Supplier performance evaluations may be performed, the
purpose of which will be to assess Supplier’s quality as it relates to, among
other things, on-time deliveries, packaging, service/warranty, and
non-conforming materials as reported through PGT’s Defective Material Reporting
Process. Nothing in this Section 7 is an agreement by Supplier to change the
terms and conditions of sale, including pricing.

 

  8. Modifications. Supplier will notify PGT if Supplier intends to implement a
modification of the Specifications of the Products or the manufacturing
processes for Products which would change such Specifications (collectively,
“Modifications”). With respect to Products covered by accepted Purchaser Orders,
Supplier shall implement no Modifications without PGT’s prior written consent.
Consent shall not be unreasonably withheld. If PGT does not respond to
Supplier’s notification within sixty (60) days of Supplier’s notice of its
intention to implement a Modification, Supplier may reject future orders for the
materials affected by such Modification. If such Modification is not accepted by
PGT, Supplier may elect not to implement such Modification or PGT may elect to
terminate the agreement for that portion affected by such Modification.

 

  9. Product Warranties. Supplier’s warranties concerning the Products are set
out in Schedule D. Schedule D is incorporated into this Agreement by reference
as if fully set out in this paragraph.

 

- 6 -



--------------------------------------------------------------------------------

  10. Confidentiality. The parties hereto agree to comply with, and be bound by,
the terms of the Confidentiality Agreement.

 

  11. Termination. This Agreement may be terminated by either party in the event
that:

 

  a. The other party makes a general assignment for the benefit of creditors;

 

  b. The other party becomes insolvent, or voluntary or involuntary proceedings
are instituted by or against such party under any federal, state, or other
bankruptcy or insolvency laws and such proceedings are not terminated within
ninety (90) days, or a receiver is appointed for such party;

 

  c. The other party ceases to function as a going concern;

 

  d. The other party fails to perform any material provision of this Agreement
and does not cure such failure within a period of thirty (30) days after receipt
of written notice from the other party specifying such failure and stating its
intention to terminate this Agreement if such failure is not cured; or

 

  e. Performance of this Agreement is suspended by the other party in accordance
with Section 12(a) below, and it appears that such performance will be delayed
for more than six (6) months.

 

  12. Miscellaneous.

 

  a. Force Majeure. No party to this Agreement shall be liable for
non-performance hereunder resulting from: severe weather conditions; war; riots;
civil disorder; earthquakes; any law, order, proclamation, regulation,
ordinance, demand or requirement of any governmental agency; or any other
condition or occurrence whatsoever beyond the control of such party, but only to
the extent performance hereunder is prevented by any such condition. If the
performance of this Agreement is prevented by reason of any such event, (a) the
party whose performance is prevented, shall give prompt written notice to the
other party of the event and shall be excused from performance, but only to the
extent prevented; provided, however, that the party whose performance is
prevented shall take all steps to avoid or remove such causes of nonperformance
and shall continue performance whenever and to the extent possible; and (b) if
it appears that a time for delivery or performance scheduled pursuant to this
Agreement will be delayed for more than six (6) months, the party receiving
notice under subsection (a) above shall have the right to terminate, by written
notice to the other party, any portion of this Agreement covering the prevented
performance, and the obligations and liabilities of the parties with respect to
such portion of the Agreement shall thereupon lapse and terminate, except to the
extent such obligations or rights are intended to survive pursuant to this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  b. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned or delegated by Supplier,
in whole or in part without the prior written consent of PGT, and any attempt to
make any such transfer, assignment or delegation without such consent shall be
null and void. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the successors, legal representatives and permitted
assigns of the parties hereto.

 

  c. Contractor Status. The parties are and shall remain independent contractors
with respect to each other, and nothing in this Agreement shall be construed to
place the parties in the relationship of partners, joint ventures, fiduciaries
or agents, nor grant any right or authority to assume or create an obligation or
responsibility, express or implied, on behalf of or in the name of the other or
bind the other in any manner whatsoever.

 

  d. Modification and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be valid or binding unless in writing and
executed by both of the parties. Any other purported modification, amendment or
waiver of any provision of this Agreement shall be null and void. No waiver by
any party of any breach, or the failure of any party to enforce any of the terms
and conditions of this Agreement, shall affect, limit or waive that party’s
right to enforce and compel compliance with all terms and conditions of this
Agreement, or to terminate this Agreement according to its terms.

 

  e. Invalidity or Illegality. In the event any provision of this Agreement is
declared to be void, invalid or unlawful by any court or tribunal of competent
jurisdiction, such provision shall be deemed severed from the remainder of this
Agreement and the balance shall remain in full force and effect. The parties
shall undertake to replace the invalid, ineffective, or unenforceable provisions
with valid, effective, and enforceable provisions, which, in their commercial
effect, approximate as closely as possible the intentions of the parties as
expressed in the invalid, ineffective, or unenforceable provisions.

 

- 8 -



--------------------------------------------------------------------------------

  f. Notices. All notices given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally with receipt acknowledged
or sent by registered or certified mail, if available, return receipt requested,
or by facsimile, or by recognized overnight courier for next day delivery,
addressed or sent to the parties at the following addresses and facsimile
numbers or to such other additional address or facsimile number as any party
shall hereafter specify by notice to the other party:

 

  i. If to PGT, to:

PGT Industries, Inc.

1070 Technology Drive

Nokomis, FL 34275

Attention: Corporate Counsel

Facsimile: (941) 486-8634

 

  ii. If to Supplier, to:

Cardinal LG Company

1300 Southwest 44th Avenue

Ocala, FL 34474

Attention: Tim Kaiser

Facsimile: (352) 237-0452

 

  g. Headings. Section headings contained herein are for convenience only and
shall not affect the interpretation hereof.

 

  h. Counterparts. The parties may execute any number of counterparts to this
Agreement, each of which shall be an original instrument, but all of which taken
together shall constitute one and the same Agreement. Signed facsimile copies of
this Agreement will bind the parties to the same extent as original documents.

 

  i. Entirety. This Agreement, which includes the recitals, Schedules, and
accepted Purchase Orders constitutes the entire understanding and agreement
between the parties regarding the subject matter set forth herein, and
supersedes all prior or contemporaneous agreements, oral or written, made
between the parties relating such subject matter.

 

  j.

Agreement Precedence. For their convenience, the parties may use, from time to
time, their standard Purchase Orders, site level execution agreements, sales
releases, delivery schedules, acknowledgments, invoices and other similar
preprinted forms. The provisions of PGT’s Purchase Order and other standard
business documents respecting quantities of the Products, shipping instructions,
delivery date(s), and detailed instructions for the delivery of the Products
(with release schedules, delivery orders or

 

- 9 -



--------------------------------------------------------------------------------

  equivalent notices) and no other terms or conditions shall be binding upon
Supplier and PGT. Except as provided in the preceding sentence, no term or
condition of any Purchase Order or other standard business document submitted by
PGT will become part of this Agreement unless an authorized officer of Supplier
agrees to such other term or condition as an amendment to this Agreement. No
term or condition of any Purchase Order acceptance or acknowledgment submitted
by Supplier will become part of this Agreement unless an authorized officer of
PGT agrees to such other term or condition as an amendment to this Agreement.

 

  k. Governing Law. Except as provided in the next sentence, this Agreement
shall be governed by and construed in accordance with the laws of the State of
Florida, without regard to the conflict of laws principles thereof (other than
its conflict of law principles to the extent that the application of the laws of
another jurisdiction would be required thereby). Section 9 and Schedule D of
this Agreement and the Express Limited Warranties shall be governed by and
construed in accordance with the laws of the State of Minnesota, without regard
to the conflict of laws principles thereof.

 

  l. Survival Provisions. Neither the expiration nor termination of this
Agreement shall affect such of the provisions of this Agreement as expressly
provide that they will operate after any such expiration or termination.

 

  m. Protective Equipment. Supplier and subcontractors must wear appropriate
personal protective equipment (PPE) when visiting any of PGT’s manufacturing
facilities.

 

  n. Insurance. Supplier shall maintain workmen’s compensation and employer’s
liability for its employees and sub-contractors, public protective and
contractual liability insurance, owner’s protective liability insurance,
automobile liability insurance with minimum limits of bodily injury or death,
one person $1,000,000.00; each occurrence, $1,000,000.00; property damage, each
occurrence, $1,000,000.00.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by persons authorized on their respective behalf, effective as of
the date first set forth above.

 

- 10 -



--------------------------------------------------------------------------------

PGT INDUSTRIES. INC. By  

/s/ Brad Voss

Name: Brad Voss Title: Director of Strategic Purchasing December 12, 2014
CARDINAL LG COMPANY By  

/s/ Tim Kaiser

Name: Tim Kaiser Title: Sales Manager December 12, 2014

 

- 11 -